Plaintiff in error was convicted on a charge that he did have unlawfully in his possession six one-gallon cans of alcohol, with the intention of selling the same. His punishment was fixed at 30 days' confinement in the county jail, and a fine of $200. From the judgment rendered in pursuance of the verdict an appeal was perfected by filing in this court on March 30, 1918, a petition in error with case-made.
No briefs have been filed. When the case was called for final submission no appearance was made in behalf of the plaintiff in error. The Attorney General has moved to affirm the judgment for failure to prosecute the appeal.
Finding no available error in the record, the judgment herein is affirmed.